DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status
Claims 11-32 are currently being examined.  Claims 1-10 were canceled in a preliminary amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 11-15, 17-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al (US Patent Application Publication No. 2017/0260008), in view of Oppliger et al (US Patent No. 6,079,570), and in further view of Dong (US Patent Application Publication No. 2015/0081090).
With respect to independent Claim 11, DeWitt et al discloses the limitations of independent Claim 11 as follows:
A system (See Abstract) comprising:
a computer-controlled transport vehicle having a first position in which a selected article is stowed about the vehicle and a second position in which the selected article is deposited into a proximal container by manipulating a support of the vehicle that carries the selected article; (See Pars. 0053-0055, 0083, 0105, 0111-0113; Figs. 1-3; Ref. Numerals 200(vehicle), 350(control unit)
a control system configured to:	(See Pars. 0009, 0056; Figs. 1-4; Ref. Numeral 350(control system)
receive an order for a plurality of disparate articles,	(See Pars. 0058, 0059, 0063, 0066-0071; Figs. 1, 2, 4; Ref. Numerals 50(article supply location)
wherein the disparate articles are found within an article supply location; (See Pars. 0058, 0059, 0063, 0066-0071; Figs. 1, 2, 4; Ref. Numerals 50(article supply location)
determine a first destination container of a plurality of destination containers to direct a transport vehicle to deposit a selected article from an article supply location based on a determined product type; 	(See Pars. 0011, 0013, 0059, 0060, 0062, 0063, 0068, 0092, 0098-0100, 0162, 0179, 0181; Figs. 1-6, 13, 14; Ref. Numerals 190(destination container), 200(vehicle), 350(control unit)
determine a transport path for the vehicle to the first destination container;	(See Pars. 0092, 0098-0106, 0162; Figs. 1-6; Ref. Numerals 190(destination container), 200(vehicle), 350(control unit)
direct the transport vehicle to transport the selected article to the first destination container and deposit the selected article by manipulation of the first transport vehicle from the first position to the second position for deposit of the selected article in the first destination container;	(See Pars. 0092, 0098-0106, 0162; Figs. 1-6; Ref. Numerals 190(destination container), 200(vehicle), 350(control unit)
determine a location that the destination container is to be delivered to for further processing of at least one article in the destination container; (See Par. 0152)
direct the removal device to transport the destination container to the location of further processing. (See Par. 0152)

a removal device configured to relocate a destination container from a position about the first surface to a location designated for further processing of at least one article contained within the destination container,		(See Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)
wherein the removal device is one of:		(See Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)
an automatic guided vehicle, an automated mobile robot, and a rail robot;		(See Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)
direct the removal device to transport the destination container to the location of further processing.   (See Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify DeWitt et al with the teachings of Oppliger et al to have a removal device configured to transport a destination container to another location for further processing so that the items in the container can be packaged for shipping and have a shipping label applied to the package.  A person with skill in the art would be motivated to incorporate the teachings of Oppliger et al because they are a known work in the same field of endeavor (ie, using an automated removal device for removing loaded containers to another location) which would prompt its use in the same field of 
Neither DeWitt et al nor Oppliger et al, however, disclose the limitation related to determining when to cease delivery of articles to the destination container.   With respect to that limitation, Dong teaches the following:
determine when to cease delivery of articles to the destination container; (See Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify DeWitt et al and Oppliger et al with the teachings of Dong to stop delivering articles to a destination container when the destination container is full or nearly full in order to preclude items from overflowing out of the destination container.  A person with skill in the art would be motivated to incorporate the teachings of Dong because they are a known work in the same field of endeavor (ie, determining that a destination container is full and stopping the delivery of items into that destination container) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 12, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 12, DeWitt et al discloses as follows:
The system of claim 11, further comprising a first platform elevated from a second platform in a multiple level arrangement, (See Pars. 0092, 0093, 0098-0100; Figs. 1-6, 13, 14; Ref. Numerals 100(platforms), 190(containers)

 Claim 13, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 13, Dong discloses as follows:
The system of claim 11, wherein the control system is configured to direct the vehicle to cease delivery of articles to the destination container.  (See Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container)	

With respect to Claim 14, which ultimately depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 and Claim 13 which are incorporated herein by reference.   With respect to Claim 14, Dong discloses:
The system of claim 13, wherein the control system is configured direct the vehicle to resume delivery of articles to a further destination container.  (See Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container)	
The alternate destination container or location for delivering an item that cannot be delivered would be a design decision made by one with skill in the art based on other design considerations and criteria.

With respect to Claim 15, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 15, DeWitt et al disclose as follows:
The system of claim 11. wherein the first destination container corresponds with a first order. 	(See Par. 0152)
The precise location for configuring the layout of the destination containers would be made by one with skill in the art based on design considerations and criteria.
Claim 17, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 17, DeWitt et al discloses:
The system of claim 11, wherein the location of further processing comprises one or more of packaging, shipping, gift wrapping, labeling, and assembly. (See Par. 0152)	

With respect to Claim 18, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 18, Oppliger et al discloses as follows:
The system of claim 11, wherein the removal device is fully automated or semi- automated.  (See Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)

With respect to Claim 19, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 19, Oppliger et al discloses as follows:
The system of claim 11, wherein the system further comprises a rail robot.  (See Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)

With respect to Claim 20
The system of claim 11, wherein the system further comprises a plurality of locations of further processing.  (See Par. 0152)
The precise number of further locations required for processing the destination containers would be a design decision made by one with skill in the art based on design considerations and other criteria.

With respect to Claim 21, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 21, DeWitt et al disclose as follows:
The system of claim 11, wherein the determined product type of the selected article is determined by interacting with an identifier of the selected article with an information acquisition device,	(See Pars. 0066-0073; Figs. 1, 2, 4; Ref. Numerals 85,88(information acquisition device)
wherein the identifier is a UPC (Universal Product Code) or other product code associated with the selected article.  (See Pars. 0066-0073; Figs. 1, 2, 4; Ref. Numerals 85,88(information acquisition device)

With respect to Claim 22, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 22, DeWitt et al disclose as follows:
The system of claim 11, wherein the destination container is positioned proximal a first platform,  (See Pars. 0092, 0098-0106, 0162; Figs. 1-6; Ref. Numerals 190(destination container), 200(vehicle), 350(control unit)
wherein the control system is further configured to direct the vehicle to traverse the first platform proximal the destination container, then manipulate from the first 

With respect to Claim 23, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 23, DeWitt et al disclose as follows:
The system of claim 11, wherein the vehicle is configured to carry a respective single selected article at a time.  (See Pars. 0053-0055, 0083, 0101, 0105; Figs. 1-3; Ref. Numerals 200(vehicle)

With respect to Claim 24, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 24, DeWitt et al disclose as follows:
The system of claim 11, wherein the vehicle is configured to carry a plurality of articles at a time. (See Pars. 0053-0055, 0083, 0101, 0105; Figs. 1-3; Ref. Numerals 200(vehicle)
The precise number of items required to be carried by a transport vehicle for delivery to the destination containers would be a design decision made by one with skill in the art based on design considerations and other criteria.

With respect to Claim 25, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 25, DeWitt et al disclose as follows:
The system of claim 11, wherein the control system is further configured to direct the vehicle to return to a position proximal the article supply location,  (See Pars.  
wherein the vehicle is configured to be in the first position upon being positioned proximal the article supply location.  	(See Pars.  0053-0055, 0058, 0059, 0063, 0066-0071, 0083, 0105; Figs. 1-4; Ref. Numerals 50(article supply location), 200(vehicle)

With respect to Claim 27, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 27, DeWitt et al disclose as follows:
The system of claim 11, wherein the control system is further configured to receive a plurality of orders for a plurality of disparate articles, and batch the plurality of orders over a period of time. (See Pars. 0011, 0013, 0059, 0060, 0062, 0063, 0068, 0092, 0098-0100, 0162, 0179, 0181; Figs. 1-6, 13, 14; Ref. Numerals 190(destination container), 200(vehicle), 350(control unit)
The decision to batch items for a plurality of orders that are required to be carried by a transport vehicle for delivery to the destination containers would be a design decision made by one with skill in the art based on design considerations and other criteria.

With respect to Claim 28, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 28, DeWitt et al disclose as follows:
The system of claim 11, wherein the control system is further configured to interact with an identifier affixed to a selected article or packaging associated with the selected article to determine a product type of the selected article at the 

With respect to Claim 29, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 29, DeWitt et al disclose as follows:
The system of claim 11, wherein the control system is further configured to direct the vehicle to return to a position proximal the article supply location,  (See Pars.  0053-0055, 0058, 0059, 0063, 0066-0071, 0083, 0105; Figs. 1-4; Ref. Numerals 50(article supply location), 200(vehicle)
wherein the vehicle is configured to be in the first position upon being positioned proximal the article supply location.  	(See Pars.  0053-0055, 0058, 0059, 0063, 0066-0071, 0083, 0105; Figs. 1-4; Ref. Numerals 50(article supply location), 200(vehicle)

With respect to Claim 30, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 30, Oppliger et al and Dong disclose as follows:
The system of claim 11, wherein the control system is configured to direct the removal device to replace destination containers that are full or that contain complete orders (See Dong: Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container)with empty destination containers.  (See Oppliger et al: Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)	

 Claim 31, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 31, Oppliger et al and Dong disclose as follows:
The system of claim 11, wherein the control system is configured to direct a manual replacement of destination containers that are full or that contain complete orders (See Dong: Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container)with empty destination containers.  (See Oppliger et al: Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)	

With respect to Claim 32, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 32, Oppliger et al disclose as follows:
The system of claim 11, wherein the removal device comprises one of: fully automated, semi-automated, computer-controlled, and user-controlled. (See Col. 6, Lines 43-57; Fig. 1(b); Ref. Numerals 52(destination container), 54(removal device)

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al, Oppliger et al, and Dong, as applied to the claims set forth above, and in further view of Jacobus et al (US Patent Application Publication No. 2014/0277691). 
With respect to Claim 16, which depends from independent Claim 11, 
The system of claim 11, wherein the removal device comprises a forked lifting device.  (See Pars. 0031, 0032, 0095; Figs. 1, 3; Ref. Numerals "truck"(removal device/forked lifting device)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify DeWitt et al, Oppliger et al, and Dong with the teachings of Jacobus et al to have the removal device comprise a forked lifting device because automated fork lift devices are routinely used in material handling facilities.  A person with skill in the art would be motivated to incorporate the teachings of Jacobus et al because they are a known work in the same field of endeavor (ie, using a fork lift device to remove items in a material handling facility) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 26, which depends from independent Claim 11, DeWitt et al, Oppliger et al, and Dong together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 26, Jacobus et al disclose as follows:
The system of claim 11, wherein the control system is further configured to direct a plurality of additional removal devices, (See Pars. 0031, 0032, 0095; Figs. 1, 3; Ref. Numerals "truck"(removal device/forked lifting device)
wherein the control system is further configured to direct the plurality of additional removal devices such that the plurality of additional removal devices does not collide with one another.  (See Pars. 0031, 0032, 0095; Figs. 1, 3; Ref. Numerals "truck"(removal device/forked lifting device)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify DeWitt et al, Oppliger et al, and Dong with the teachings of Jacobus et al to have a plurality of removal devices operating concurrently using a controller so that the items can operate simultaneously to improve the efficiency of the material handling facility.  A person with skill in the art would be motivated to incorporate the teachings of Jacobus et al because they are a known work in the same field of endeavor (ie, using a plurality of removal devices to remove items operating concurrently in a material handling facility) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 9, 2021